Hill, Justice,
concurring specially.
After being arrested, allegedly on a governor’s warrant for extradition to New York, petitioner brought habeas corpus. At the hearing two weeks later, the petitioner was produced but no attorney appeared to represent the respondent or either state. As a consequence, the warrant and other extradition papers, if any, were not even introduced in evidence in this case and thus the record before us does not show any basis for holding the petitioner.
Since we have no extradition papers, we cannot find that the demand for extradition alleged either that the accused was present in the demanding state at the time (which is unknown) of the commission of the alleged crime (which is unknown) as required by Code Ann..§ 44-404 or, if not, whether Code Ann. § 44-407 is applicable. However, we clearly cannot find from the record before us *118that the trial court erred in releasing the petitioner. I therefore concur in affirming the judgment.
I am authorized to state that Justice Bowles joins in this concurrence.